DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1, in the reply filed on 7/6/2022 is acknowledged.  Claims 2 and 3 are withdrawn without traverse.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020, 12/8/2021 and 4/11/2022 have been considered by the examiner.

Claim Objections
Claim 1 objected to because the claim requires the limitation of “…according to the following Equation 2 is 5.0 to 8.2.” followed by the appropriate equations. The claim should be amended to include the two equations within the sentence for the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claim requires the free sensory evaluation according to equation to result in a range between 3.7 and 6.6. However, when the values for cN/25 mm is applied as required for the dry and wet tensile strengths, the values are not valid as illustrated in the table below. Additionally, when the values for the dry and wet tensile strengths are converted to N/25 mm, the correct values for the free sensory evaluations are achieved. Examples F, G and H from table 2 are provided below. As such, the claim is rejected for failing to point out and distinctly claim what is considered the subject matter that is applicant's invention. 

For the purposes of examination, the values for the dry and wet tensile strengths are to be converted to N/25 mm in order to determine the free sensory evaluation based on equation 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (WO 2016/204078) in view of Sato (JP 2004-187930) and Inoue et al. (US 9,157,185). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding claim 1, Hirata teaches a tissue paper to which no moisturizer is applied (Pg. 1, Lines 10-13). The tissue paper is two ply tissue paper which has a basis weight per sheet of 11 to 13 g/m2 and the paper thickness is between 120 and 140 microns (Pg. 2, Lines 48-50). The dry tensile strength of the tissue in the transverse direction is 90 to 140 cN/25 mm and the wet tensile strength in the CD direction is 38 cN/25 mm or more, which overlaps with the instantly claimed ranges (Pg. 7, Lines 282-285; Pg. 8, Lines 321-322). Additionally, the values for the dry and wet tensile strengths are provided in equation 1 and the results are provided below. 

The resulting values are in the range of 3.8 to 6.3 for free sensory evaluation determined by equation 1. 
Hirata is silent with respect to a slip sensory evaluation value of between 5.0 and 8.2 according to equation 2.
Sato teaches a tissue paper (Pg. 2, Lines 60-68). The tissue paper preferably has a dynamic friction coefficient between 0.35 and 0.45 in order to allow for the tissue paper to be pulled from a box without tearing and is still able to be folded, cut and processed (Pg. 2, Line 68-Pg. 3, Line 81).
Inoue teaches a wet paper web transfer belt having excellent wet paper web transfer properties such as paper robbing and floating edges (Col. 2, Lines 51-54). The arithmetic surface roughness of the edge region is preferably 3.5 microns or less in order to prevent a floating edge phenomena with greater reliability (Col. 8, Lines 15-23).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tissue papers of Hirata such that the dynamic friction coefficient of the tissue paper is in the range of 0.35 and 0.45 in order to allow for the tissue paper to be pulled from a box without tearing and is still able to be folded, cut and processed, as taught by Sato. It additionally would have been obvious to for the tissues with an arithmetic surface roughness of the edge region is preferably 3.5 microns or less in order to prevent a floating edge phenomena with greater reliability, as taught by Inoue. Furthermore, when the values are applied to equation 2, the resulting values are in the range of 8.2 to 10.5, which overlaps with the instantly claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/PRASHANT J KHATRI/               Primary Examiner, Art Unit 1783